Citation Nr: 1017014	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-31 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for a neck disorder.

2.  Whether new and material evidence has been received to 
reopen service connection for a bilateral shoulder disorder.

3.  Whether new and material evidence has been received to 
reopen service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a bilateral 
shoulder disorder.

6.  Entitlement to service connection for a bilateral knee 
disorder.




REPRESENTATION

Appellant represented by:  Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to November 
1986, and from May 1987 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  Jurisdiction over this claim is now with the RO in 
Nashville, Tennessee. 

In January 2010, the Veteran testified before the Board at a 
personal hearing held in Nashville, Tennessee.  A copy of the 
hearing transcript is associated with the claims file.

The (reopened) issues of service connection for a neck 
disorder, a bilateral shoulder disorder, and a bilateral knee 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 1993 rating decision denied service 
connection for a neck condition, a bilateral shoulder 
condition, and a bilateral knee condition.

2.  The evidence pertaining to the Veteran's neck disorder, 
bilateral shoulder disorder, and bilateral knee disorder 
received since the May 1993 rating decision was not 
previously submitted, relates to unestablished facts of 
continuous symptoms and current disability that are necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating each of the claims.


CONCLUSIONS OF LAW

1.  The May 1993 rating decision that denied service 
connection for a neck condition, a bilateral shoulder 
condition, and a bilateral knee condition became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received since the May 1993 rating decision 
is new and material, and the claims for service connection 
for a neck disorder, a bilateral shoulder disorder, and a 
bilateral knee disorder are reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting the Veteran's applications to reopen 
service connection for a neck disorder, a bilateral shoulder 
disorder, and a bilateral knee disorder.  To this extent, no 
further duty to notify or assist the Veteran is required.  

Reopening Service Connection for Neck, Shoulder, and Knee 
Disorders

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  Hence, 
before reaching the question of whether service connection is 
warranted, the Board must first determine whether the claim 
may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-
19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection; 
however, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  The evidence to be considered in making this 
new and material determination is that added to the record 
since the last final denial on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

In this case, in May 1993, a VA rating decision denied 
service connection for disorders of the neck, shoulders, and 
knees, finding that the Veteran did not have chronic 
residuals of these disorders in service, and did not have 
current disabilities.  The May 1993 rating decision noted in-
service injury of a tent beam falling on the Veteran's head, 
and complaints of numbness of the neck and shoulders down the 
arm, and in-service complaints of bilateral knee pain.  The 
Veteran did not initiate an appeal of this decision; 
therefore, the May 1993 decision became final.  38 U.S.C.A. 
§ 7105.  

In the current claim on appeal, in a March 2003 decision, the 
RO denied reopening of service connection for disorders of 
the neck, shoulders, and knees, finding that new and material 
evidence had not been submitted.  The March 2003 rating 
decision found that the Veteran had submitted new evidence in 
the form of VA treatment records and VA examination report, 
but the new evidence was not material because it did not tend 
to relate currently claimed disorders to service.  The March 
2003 rating decision also found that the Veteran's statement 
was not new because it duplicated earlier statements by the 
Veteran.  

The March 2003 rating decision did not become final because 
in March 2003, within one year of issuance of the March 2003 
rating decision, the Veteran submitted additional relevant 
evidence (even though he wrote that it was for a claim to 
reopen).  See 38 C.F.R. § 3.165(b) (evidence received within 
one year of a rating decision will be considered as having 
been filed in connection with the claim which was pending).  

A subsequent January 2004 RO rating decision during the 
appeal of the March 2003 rating decision found that new and 
material evidence had been received to reopen service 
connection for bilateral shoulder disorders and bilateral 
knee disorders.  The January 2004 rating decision also did 
not become final because in August 2004, within one year of 
issuance of the January 2004 rating decision, the Veteran 
submitted additional relevant evidence (again referring to it 
as a claim to reopen).  

Likewise, a March 2005 rating decision during the current 
appeal, which purported to find that new and material 
evidence had not been received to reopen service connection 
for a neck disorder, bilateral shoulder disorders, and 
bilateral knee disorders, did not become final because the 
Veteran entered a timely notice of disagreement with this 
decision.  Notwithstanding the identification, in the 
statement of the case, of the decision on appeal as being the 
March 2005 rating decision, the actual rating decision on 
appeal is the March 2003 rating decision denial of reopening.  
See 38 C.F.R. § 3.165(b) (evidence received within one year 
of a rating decision that establishes entitlement to the 
benefit renders the underlying RO decision non-final).  

Even though the RO's January 2004 decision purported to 
reopen service connection for a bilateral shoulder disorder 
and a bilateral knee disorder, and proceeded to deny them on 
the merits, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.2d 1366 
(Fed. Cir. 2001) (citing 28 U.S.C.A. 
§§ 5108, 7105(c)).  Accordingly, the Board must initially 
determine whether there is new and material evidence to 
reopen the claims.  Only if the Board determines that new and 
material evidence sufficient to reopen the claims has been 
received, will the Board proceed to address the merits.  
Otherwise, the analysis ends with a decision to not reopen 
the claims.

Based on the above, in order to reopen his claims, the record 
must show the receipt, since the May 1993 final disallowance, 
of non-redundant and non-cumulative evidence establishing 
that the claimed disabilities were chronic or incurred during 
active service, or evidence of current disability.

Since the last final disallowance in May 1993, the Veteran 
has submitted letters from various physicians who have 
treated him for his neck, bilateral shoulder, and bilateral 
knee disorders.  In addition, the record contains private 
treatment records from the Klamath Family Practice Center 
from May 2002 to April 2003 as well as a letter of employment 
status with Columbia Forest Products from January 2003.

The additional evidence from physicians includes a May 2005 
submission from 
Dr. "M.A." indicating that the Veteran's neck and shoulder 
problems continued to degenerate over the years, and included 
the opinion that his current conditions were caused by the 
Veteran's injuries sustained in the Army.  Dr. "F.B." 
concluded, in a November 2008 letter, that the Veteran's 
chronic neck, shoulder, and knee conditions all appeared to 
be related to the time he spent in the Army.  A letter from 
Dr. "C.M.," dated in December 2008, revealed that the 
Veteran suffers from neck and knee conditions.  Dr. C.M. 
opined that the diagnoses and symptoms of the Veteran's neck 
and knees are related to and a result of his time in the 
Army.

In addition, the Board has received additional treatment 
records related to the Veteran's neck disorder, bilateral 
shoulder disorder, and bilateral knee disorder.  The 
additional evidence also includes various written statements, 
and personal hearing testimony from the Veteran during a 
hearing before the Board in January 2010.  At the Board 
hearing, the Veteran testified that he had various in-service 
injuries to his neck, knees, and shoulders, which became 
progressively worse post-service.  Specifically, the Veteran 
testified that he had neck, shoulder, and knee complaints 
and/or treatment in service as evidenced by his separation 
examination and report of medical history.  Hearing 
transcript at 10.

Taken together, this evidence was not previously submitted, 
relates to an unestablished facts of continuous symptoms 
since service and current disability that are necessary to 
substantiate the claims for service connection for a neck 
disorder, bilateral shoulder disorder, and bilateral knee 
disorder.  The Board finds that the additional evidence is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating these claims.  Thus, the Board 
finds that new and material evidence has been received, and 
the Veteran's claims for service connection for a neck 
disorder, bilateral shoulder disorder, and bilateral knee 
disorder are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156. 


ORDER

New and material evidence has been received to reopen service 
connection for a neck disorder; to this extent, the appeal is 
granted.

New and material evidence has been received to reopen service 
connection for a bilateral shoulder disorder; to this extent, 
the appeal is granted.

New and material evidence has been received to reopen service 
connection for a bilateral knee disorder; to this extent, the 
appeal is granted.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, a notice compliant letter addressing the requirements 
in Dingess was not sent to the Veteran.  Upon remand, a 
letter should be sent to the Veteran in compliance with 
Dingess.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor, whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability, the Court has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In a personal hearing in January 2010, the Veteran testified 
that he had a workers' compensation case, where he was denied 
compensation.  Hearing transcript at 14.  Also, the Veteran 
mentioned a December 2002 motor vehicle accident which he 
alleges exacerbated his neck, bilateral shoulder, and 
bilateral knee disorders.  Id.  The records for both the 
workers' compensation claim, including all medical reports, 
and the treatment reports for the December 2002 accident 
should be obtained and associated with the claims file.

Based on the Veteran's service treatment records, which 
reveal that the Veteran did indeed have in-service injuries 
and/or complaints of neck, bilateral shoulder, and bilateral 
knee conditions, and given that there is indication of an 
association between the current conditions and his service, 
the Veteran should be afforded a VA examination of his neck, 
shoulders, and knees.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
with regard to the claims the subject 
of this remand, that complies with 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159, 
and the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	Obtain all records pertaining to the 
Veteran's claim for workers' 
compensation and associate all records, 
if any, with the claims file.  If no 
records are available, a negative 
response should be associated with the 
claims file.

3.	Obtain all treatment reports pertaining 
to the Veteran's December 2002 post-
service motor vehicle accident and 
associate all records, if any, with the 
claims file.  If no records are 
available, a negative response should 
be associated with the claims file.

4.	Schedule the Veteran for a VA 
orthopedic examination to determine if 
neck, bilateral shoulder, and bilateral 
knee disabilities exist.  The relevant 
documents on the claims file should be 
made available to, and reviewed by, the 
examiner.  The examiner should note 
such review in the examination report.  

All appropriate diagnoses should be 
rendered and the examiner should be 
advised to fully consider all evidence 
of record, including the Veteran's 
service treatment records and his post-
service injuries and treatment.  In 
addition, the examiner should take into 
consideration the Veteran's workers' 
compensation records and his treatment 
reports from the December 2002 motor 
vehicle accident, if any.  

The examiner should then state, for 
each disability of the neck, shoulders, 
and knees diagnosed, an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) 
that the condition began as a result of 
the Veteran's active service.  All 
opinions expressed should be supported 
by a rationale.  The examiner is 
advised that the Veteran is competent 
to report injuries and symptoms, and 
that the Veteran's reports should be 
considered in formulating the requested 
opinion.

5.	After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered.  The Veteran 
should be given an opportunity to 
respond to the SSOC.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


